DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group II (Claims 7-20) in the reply filed on 12/20/2021 is acknowledged.
Because the applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.01(a)). Applicant’s traversal is a generalized statement that the special technical feature are patentable over the art and there is no undue effort to search the method group while searching the system group (see pg 1). Applicant’s traversal does not specify how/why the special technical features are patentable over the art nor how it is undue effort to search both groups. Thus the restriction maintained and made Final. 
Claims 1-6 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or/and species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 7 recites “the difficulty of recognizing”. There is a lack of antecedent basis. 
	Claim 11 recites “the presence of fish” “the basis of the measured distance”. There is lack of antecedent basis. 
	“an electronic control system”. It is unclear if this is the same electronic control system recited in claim 7. 
	“a fish”. It is unclear if this is referring to the same fish functionally recited in claim 7 or not. 
	Claim 12 recites “the received light”. There is a lack of antecedent basis. 
	Claim 13 recited “the form of a fan spread”. There is a lack of antecedent basis.
	Claim 14 recites “the individual detector elements”. It is unclear if this is referring to the “plurality of detector elements” previously recited or not. 
	Claim 19 recites “the ranging detector” “the predetermined distance range”. There is a lack of antecedent basis. Additionally, this claim may have been intended to depend on claim 11 instead of claim 7.
	Claims 8-10, 15-18, 20 are rejected for their dependency on claim 7.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-8, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salvision (WO 2013053597 A1-provided in IDS) . 
	Regarding claim 7:
Salvision teaches:
A method for external fish parasite ("louse" in claim 1 is an external fish parasite) monitoring in aquaculture, comprising the steps of: 
submerging a camera (2) in a sea pen (2 in Fig 1,  page 1, line 18-24 and page 5, line 3-8) comprising fish (claim 1 );
capturing images of the fish (claim 1, Fig. 1, 2 and 4) with the camera (2); and
identifying external fish parasite on the fish (18 in Fig. 2) by analyzing the captured images (Fig. 4-7a),:
distinguishing between at least two different classes of external fish parasites ("method where it is possible to detect the stage in which each louse on the fish belongs to" on page 1, line 31-32 and page 7, line 23-26) which differ in the difficulty of external fish parasite;
calculating quality metrics for each captured image, the quality metrics permitting to identify the classes of external fish parasites for which the quality of the image is sufficient for external fish parasites detection; and (Fig 2, pg 5, ln 12-35, page 6, line 28-32)
-establishing separate detection rates (claim 12, page 1, line 5-11, pg 4 ln 25, and page 9, line 14-17, page 6, ln18, 21-29) for each class of external fish parasites, each detection rate being based only on images the quality of which, as described by the quality metrics, was sufficient for detecting external fish parasites of that class.
For claim 8, Salvison further teaches:
wherein the electronic image processing system comprises a fish detector configured to recognize a silhouette of a fish in the captured image, (Fig 5) 
and a external fish parasite detector configured to detect external fish parasite in a specified region within the silhouette of the fish.(Fig 5, see circular shape indicating parasite present, pg 7 ln4-7, pg 5 ln12-16)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvision in view of Naval (Fishdrop: Estimation of reef fish… provided in IDS).
For claim 9, Salvision doesn’t teaches:
wherein the electronic image processing system (78) includes a neural network trained to recognize the external fish parasites. 
Naval teaches:
An electronic imaging processing system including a neural network trained to recognize images (pg 529, Step E)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Salvision such that it comprised a neural network trained to recognize and classify the images as taught by Naval to provide for representations learned automatically by an algorithm (pg 529). 
For claim 10, Salvision doesn’t teaches:
wherein the electronic image processing system (78) includes a neural network constituting the fish detector. 
Naval teaches:
An electronic imaging processing system including a neural network trained to recognize fish species images (pg 529, Step E)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Salvision such that it comprised a neural network trained to recognize and classify the fish species images as taught by Naval to provide for representations learned automatically by an algorithm (pg 529). 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvision in view of Krossli (US20200267947A1).
For claim 11, Salvision doesn’t teach: 
comprising: - a ranging detector (54) configured for detecting the presence of fish and measuring a distance from the detector to the fish is mounted adjacent to the camera (52); and an electronic control system (12) is arranged to control a focus of the camera (52) on the basis of the measured distance and to trigger the camera (52) when a fish has been detected within a predetermined distance range.
Krossli teaches:
comprising: - a ranging detector (54) configured for detecting the presence of fish and measuring a distance from the detector to the fish is mounted adjacent to the camera (52); (para0024, 0036, 0050)
and an electronic control system (12) is arranged to control a focus of the camera (52) on the basis of the measured distance and to trigger the camera (52) when a fish has been detected within a predetermined distance range.(para0044)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Salvision such that it comprise a ranging detector as taught by Krossli to provide for high resolution of the images to allow recognizing and quantification of the lice on the fish being measured (para0070).
Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvision in view of Krossli (US20200267947A1) and in view of Boyle (US20150363914A1).
For claim 12, Salvision doesn’t teach but Krossli teaches:
wherein the ranging detector (54) comprises a light-based time-of-flight ranging and detection unit having: Appl. No.: 16/769,314 Docket No.: 24526-US-PCT Page No.: 5LED emit optics (58) for emitting light; (para0059)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Salvision such that it comprise a ranging detector as taught by Krossli to provide for high resolution of the images to allow recognizing and quantification of the lice on the fish being measured (para0070).
Salvision as modified doesn’t teach:
and -receive optics (60) adapted to receive reflected light and to measure a time of flight of the received light.
Boyle teaches:
A ranging detector comprising receive optics (60) adapted to receive reflected light and to measure a time of flight of the received light. (para0020)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Salvision as modified such that it comprise a ranging detector as taught by Boyle to provide for high resolution of the images to accurately allow the range of an object to be determined (para0020).
For claim 13, Salvision doesn’t teach but Boyle further teaches:
wherein the emit optics (58) is configured to emit light in the form of a fan spread over an extended angular range in vertical direction and collimated in horizontal direction. (Fig 16, 0158)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Salvision as modified such that it comprise a ranging detector as taught by 
For claim 14, Salvision doesn’t teach but Boyle further teaches:
wherein the receive optics (60) includes a plurality of detector elements having adjacent fields of view (66) which collectively form a vertically oriented acceptance fan (68), the ranging detector being adapted to measure bearing angles (P) under which reflected light is detected by the individual detector elements. (Fig 16, para0158)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Salvision as modified such that it comprise a ranging detector as taught by Boyle to provide for high resolution of the images to accurately allow the range of an object to be determined (para0020).
Claim(s) 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvision in view of Beck (US20130050465A1).
For claim 15 and 20, Salivison doesn’t teach:
 a camera and lighting rig (10) having a vertical support member (14), an upper boom (16) articulated to a top end of the support member (14) and carrying an upper lighting array (22), a lower boom (18) articulated to a lower end of the support member (14) and carrying a lower lighting array (24), and a housing (20) attached to the support member and carrying the camera (52), wherein the upper and lower lighting arrays (22, 44) are configured to illuminate, from above and from below, a target region inside a field of view of the camera (52).
Beck teaches:

    PNG
    media_image1.png
    347
    488
    media_image1.png
    Greyscale

A camera and lighting rig (Fig 2+3,)
 having a vertical support member, (see annotation above)
an upper boom articulated to a top end of the support member and carrying an upper lighting array, (see top reference 10)
 a lower boom articulated to a lower end of the support member and carrying a lower lighting array, (see bottom reference 10)
and a housing attached to the support member and carrying the camera, (see annotated housing which carries the camera 4)
wherein the upper and lower lighting array are configured to illuminate, from above and from below, a target region inside a field of view of the camera (para0019, field of view is area within window 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Salivison such that it comprises a camera and lighting rig as taught by Beck to provide for optimized control of the system’s camera and lighting. 
Claim(s) 18,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvision in view of Boyle et al. Herein Boyle (US20150363904A1).
For claim 18, Salvision doesn’t teach:
comprising a posture sensing unit (56) adapted to detect a posture of the camera and lighting rig (10) relative to the sea pen (40).
Boyle teaches:
comprising a posture sensing unit adapted to detect a posture of the camera and lighting rig relative to the sea pen. (para0135)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Salvision such that it comprises a posture sensing unit as taught by Boyle to provide for tagging of individual images with local position data (para0135).
Claim(s) 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvision in view of Gallager (US20170293217A1).
For claim 19, Salvison further teaches:
wherein the electronic control system is configured to control the camera so as to capture a sequence of images in an extended time interval (pg 4 ln 23-25)
Salvision doesn’t teach:
in which the ranging detector continuously detects the fish within the predetermined distance range. 
Galleger teaches:
in which the ranging detector continuously detects the fish within the predetermined distance range. (3 in Fig 1, para0009, 0026, 0079)
. 
Claim(s) 16-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvision in view of Beck and in view of Gallager (US20170293217A1).
For claim 16, Salivison as modified doesn’t teaches:
wherein the upper lighting array (22) is configured to emit light with an intensity and/or spectral composition different from that of the light emitted by the lower lighting array (24). (para0021,0031)
Gallager teaches:
wherein the upper lighting array (22) is configured to emit light with an intensity and/or spectral composition different from that of the light emitted by the lower lighting array (24). (para0060-0063)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Salivision as modified such that it comprises upper and lower lighting array as taught by Gallager to provide a desired wavelength to intersect on a target (para0043). 
For claim 17, Salivison as modified doesn’t but Gallager further teaches:
wherein the upper lighting array (22) comprises a flash lighting unit, and the lower lighting array (24) comprises an LED lighting unit. (para0060-0063 para0073-0074)
.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of copending Application No. 16767616(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they commonly claim a system for external fish parasite monitoring in aquaculture comprising a camera, an electronic image processing system, a camera and lighting rig, a posture sensing unit, a ranging detector, an electronic control system, a light-based time-of-flight ranging and detection unit, and a neural network.
Claims 7-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 of copending Application No. 16/768,904(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they commonly claim a system for external fish parasite monitoring in aquaculture comprising a camera, an electronic image processing system, a ranging detector, 
Claims 7-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of copending Application No. 16/769,325(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they commonly claim a system for external fish parasite monitoring in aquaculture comprising a camera, an electronic image processing system, a fish detector, a neural network, a ranging detector, a light-based time-of-flight ranging and LEDDAR unit, a camera and lighting rig, and a posture sensing unit.
Claims 9, 10, 11, 14, 16, 18, 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8-12 of copending Application No. 16/767,624(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they commonly claim a system for external fish parasite monitoring in aquaculture comprising a camera, a lighting rig, an electronic image processing system, a ranging detector, and a posture sensing unit.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12 of copending Application No. 16767624 in view of Salivision (WO 2013053597 A1-provided in IDS). For claims 7-8 the instant application recites “characterized by an electronic control system (12) configured to distinguish between at least two different classes of external fish parasites which differ in the  wherein the electronic image processing system (78) comprises a fish detector (84) configured to recognize a silhouette of a fish in the captured image, and a external fish parasite detector (86) configured to detect external fish parasite in a specified region (90-100) within the silhouette of the fish (72).” Salivision teaches  identifying external fish parasite on the fish (18 in Fig. 2) by analyzing the captured images (Fig. 4-7a),distinguishing between at least two different classes of external fish parasites ("method where it is possible to detect the stage in which each louse on the fish belongs to" on page 1, line 31-32 and page 7, line 23-26) which differ in the difficulty of external fish parasite; calculating quality metrics for each captured image, the quality metrics permitting to identify the classes of external fish parasites for which the quality of the image is sufficient for external fish parasites detection; and (Fig 2, pg 5, ln 12-35, page 6, line 28-32) -establishing separate detection rates (claim 12, page 1, line 5-11, pg 4 ln 25, and page 9, line 14-17, page 6, ln18, 21-29) for each class of external fish parasites, each detection rate being based only on images the quality of which, as described by the quality metrics, was sufficient for detecting external fish parasites of that class. It would have been obvious to one of ordinary skill in the art before the effective filing date to 
Claims 12  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12 of copending Application No. 16767624 in view of Krossli (US20200267947A1) and in view of Boyle (US20150363914A1). The instant application recites “wherein the ranging detector (54) comprises a light-based time-of-flight ranging and detection unit having: Appl. No.: 16/769,314 Docket No.: 24526-US-PCT Page No.: 5 LED emit optics (58) for emitting light; and -receive optics (60) adapted to receive reflected light”. Krossili teaches wherein the ranging detector (54) comprises a light-based time-of-flight ranging and detection unit having: Appl. No.: 16/769,314 Docket No.: 24526-US-PCT Page No.: 5LED emit optics (58) for emitting light; (para0059). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of copending Application No. 16767624 such that it comprise a ranging detector as taught by Krossli to provide for high resolution of the images to allow recognizing and quantification of the lice on the fish being measured (para0070). Boyle teaches a ranging detector comprising receive optics (60) adapted to receive reflected light and to measure a time of flight of the received light (para0020). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of copending Application No. 16767624 as modified such that it comprise a ranging detector as taught by Boyle to provide for high resolution of the images to accurately allow the range of an object to be determined (para0020).
Claims 13  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12 of copending Application No. 16767624 in view of Boyle (US20150363914A1). The instant application recites “wherein the emit optics (58) is configured to emit light in the form of a fan spread over an extended angular range in vertical direction and collimated in horizontal direction.” Boyle teaches wherein the emit optics (58) is configured to emit light in the form of a fan spread over an extended angular range in vertical direction and collimated in horizontal direction (Fig 16, 0158). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of copending Application No. 16767624 as modified such that it comprise a ranging detector as taught by Boyle to provide for high resolution of the images to accurately allow the range of an object to be determined (para0020).
Claims 15, 20  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12 of copending Application No. 16767624 in view of Beck (US20130050465A1). The instant application recites “comprising a camera and lighting rig (10) having a vertical support member (14), an upper boom (16) articulated to a top end of the support member (14) and carrying an upper lighting array (22), a lower boom (18) articulated to a lower end of the support member (14) and carrying a lower lighting array (24), and a housing (20) attached to the support member and carrying the camera (52), wherein the upper and lower lighting arrays (22, 44) are configured to illuminate, from above and from below, a target region inside a field of view of the camera (52).” Beck teaches:

    PNG
    media_image1.png
    347
    488
    media_image1.png
    Greyscale

A camera and lighting rig (Fig 2+3,) having a vertical support member, (see annotation above) an upper boom articulated to a top end of the support member and carrying an upper lighting array, (see top reference 10) a lower boom articulated to a lower end of the support member and carrying a lower lighting array, (see bottom reference 10) and a housing attached to the support member and carrying the camera, (see annotated housing which carries the camera 4) wherein the upper and lower lighting array are configured to illuminate, from above and from below, a target region inside a field of view of the camera (para0019, field of view is area within window 3). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of copending Application No. 16767624 such that it comprises a camera and lighting rig as taught by Beck to provide for optimized structural control of the system’s camera and lighting. 
Claims 17  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12 of copending Application No. 16767624 in view of Gallager (US20170293217A1).The instant application recites “wherein the upper lighting array (22) .  
This is a provisional nonstatutory double patenting rejection.
	Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190277624 A1 discloses an imaging system for use with an sea fish pen.
US 20170103257 A1 discloses an identification system for aquaculture. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
SHADA ALGHAILANI
Examiner
Art Unit 3643


/DAVID J PARSLEY/Primary Examiner, Art Unit 3643